Citation Nr: 1228948	
Decision Date: 08/23/12    Archive Date: 08/30/12

DOCKET NO.  11-28 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1977 to June 1978.
      
This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  Jurisdiction over the case was subsequently returned to the RO in Atlanta, Georgia.

In October 2011, the Veteran requested an in-person hearing before the Board.  A hearing was scheduled for April 3, 2012, at the Board's office in Washington, DC.  The Veteran failed to appear for the hearing without explanation.  He has not requested that the hearing be rescheduled.  Therefore, his request for a Board hearing is deemed to be withdrawn.


REMAND

The Board finds that further development is necessary prior to final adjudication of the Veteran's claim.

In general, for service connection to be granted for hepatitis C, the evidence must show that a veteran's hepatitis C infection, risk factor(s), or symptoms were incurred in or aggravated by service.  The evidence must further show by competent medical evidence that there is a relationship between the claimed in-service injury and the veteran's hepatitis C.  Risk factors for hepatitis C include intravenous (IV) drug use, blood transfusions before 1992, hemodialysis, intranasal cocaine, high-risk sexual activity, accidental exposure while a health care worker, and various kinds of percutaneous exposure such as tattoos, body piercing, acupuncture with non-sterile needles, shared toothbrushes or razor blades.  See VBA letter 211B (98-110) November 30, 1998. 

A VA Fast Letter (FL) issued in June 2004 (FL 04-13, June 29, 2004) identified "key points" that included the fact that hepatitis C is spread primarily by contact with blood and blood products, with the highest prevalence of hepatitis C infection among those with repeated, direct percutaneous (through the skin) exposure to blood (i.e., intravenous drug users, recipients of blood transfusions before screening of the blood supply began in 1992, and hemophiliacs treated with clotting factor before 1987).  Another "key point" was the fact that hepatitis C can potentially be transmitted with the reuse of needles for tattoos, body piercing, and acupuncture.  It was concluded in FL 04-13 that the large majority of hepatitis C infections can be accounted for by known modes of transmission, primarily transfusion of blood products before 1992, and injection drug use. 

A March 2007 VA treatment record notes the Veteran's medical history of hepatitis C risk factors, including a blood transfusion during facial reconstruction surgery following a motor vehicle accident in the 1980s.

In a September 2008 written statement, the Veteran reported in-service risk factors of immunizations and a tattoo.  A written statement from the Veteran's mother dated that same month stated that to her knowledge, the Veteran had never had a blood transfusion.

In a January 2011 VA contract examination, the Veteran's blood transfusion was identified as the biggest risk factor for disease transmission.  The examiner found that hepatitis C was less likely than not related to service.  An August 2011 addendum independent medical opinion was provided to consider the claimed in-service risk factor of immunization shots not discussed in the first opinion.  In the addendum opinion, the physician stated that it was less likely than not that hepatitis C is related to military service, considering all risk factors of record.

In the Veteran's October 2011 substantive appeal (VA Form 9), he indicated that after talking to his mother, he believes that he never received a blood transfusion.

VA's duty to assist requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim and requires that VA provide medical examinations or obtain medical opinions when necessary for an adequate decision.  38 U.S.C. § 5103A(c), (d); 38 C.F.R. § 3.159(c)(3), (4).  The Board notes that the records pertaining to the Veteran's surgery in the 1980s could be supportive of the Veteran's current contention that he did not undergo a blood transfusion in connection with that surgery.  The record does not reflect that the RO has undertaken appropriate development to obtain any available records pertaining to the surgery in question.

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, DC, for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim that the Veteran adequately identifies and authorizes the VA to obtain, including records of the Veteran's reported facial reconstruction surgery in the 1980s.  

2.  The RO or the AMC should also undertake any other indicated development, to include obtaining another VA medical opinion if warranted as a result of any additional evidence received.

3.  Then, the RO or the AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case and afforded the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.  

No action is required of the Veteran until he is otherwise notified, but he has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

